Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. The applicant’s have amended the independent Claim 1 to incorporate the limitations of Claims 2 and 3 along with adding the structural limitations of the diode 30 from applicant’s Fig. 1, along with citing support for this limitation in ¶’s [32, 33]. The applicant then said that these limitations were not met by the Wang reference. The examiner respectfully disagrees.
As for the diode, the examiner will paraphrase from cited ¶[32] of the applicant’s specification: “inductor 16 may also be coupled in parallel to an anode of a diode 30… other embodiments, diode 30 may be replaced by a separate switch (not shown)…” The examiner will now provide a screenshot of applicant’s Fig. 1, and below that the examiner will provide a screenshot of Wang’s Fig. 7. As would be apparent to a person having ordinary skill in the art, the bottom two battery cells (502, 503) of Wang’s Fig. 7 provide a practically identical picture to applicant’s Fig. 1 (i.e. 502 corresponds to 13a, 503 corresponds to 13b). As MOSFET 301 of Wang includes a body diode which is in the same direction as 30 of the applicant’s Fig. 1, Wang’s body diode is applicable (in addition, it appears the applicant considers replacing the normal diode with a MOSFET and body diode in their applicant’s ¶[32]). When the switch 301 of Wangs’ Fig. 7 is closed, its body diode operates in the same way as applicant’s Fig. 1.

    PNG
    media_image1.png
    387
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    673
    media_image2.png
    Greyscale


The examiner notes that claiming the placement of the resistor used for current sensing as shown in Fig. 1 would help to advance prosecution. The Information Disclosure Statement will be accepted as agreed by the interview held 1/13/22. The drawing objections are withdrawn due to the amendments to the drawings/claims. In addition, the claim and specification objections are withdrawn due to the amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (USPGPN 20150222137).
Independent Claim 1, Wang discloses a charger for impulsed charging of a battery (Figs. 2-5 & 7 [see e.g. Fig. 2 below]; each of 20 has similar structure to applicant’s Fig. 1), the charger comprising: first and second charging contacts each configured to receive a respective terminal of the battery to be charged (either of the battery cells 501-503, with one of other cells being the DC power input as is similarly shown in applicant’s Fig. 1; dots on either side of 501-503 represent the charging contacts; here examiner will use 502 of Fig. 7 to coincide with applicant’s Fig. 1); a direct current (DC) power input having a first terminal and a second terminal (503, with dots on either side representing the terminals); an inductor (200) having a first end and a second end, the first end being selectively conductively connectable to the first terminal of the DC power input and to the second charging contact (right end of 200), the second end being selectively conductively connectable to the first charging contact and to the second terminal of the DC power input (left end of 200); a current limiting element located between the second end of the inductor and the first charging contact, the current limiting element being configured to prevent any current flow from the first charging contact toward the second end of the inductor (body diode of 301); a switch (302) located between the second end of the inductor and the second terminal of the DC power input; a current sensor configured to measure current flowing between the DC power input and the inductor (see Fig. 6, measurement circuit either 400 or elsewhere as implicitly described by ¶’s [12, 13, 32]); and a controller (20) configured to charge the battery by alternating between: placing the switch [[is]] in a first configuration, which connects the inductor across the DC power input to enable the DC power input to magnetically energize the inductor, and placing, in response to a signal from the current sensor indicating that 
The applicant’s have amended the independent Claim 1 to incorporate the limitations of Claims 2 and 3 along with adding the structural limitations of the diode 30 from applicant’s Fig. 1, along with citing support for this limitation in ¶’s [32, 33]. The applicant then said that these limitations were not met by the Wang reference. The examiner respectfully disagrees.
As for the diode, the examiner will paraphrase from cited ¶[32] of the applicant’s specification: “inductor 16 may also be coupled in parallel to an anode of a diode 30… other embodiments, diode 30 may be replaced by a separate switch (not shown)…” The examiner will now provide a screenshot of applicant’s Fig. 1, and below that the examiner will provide a screenshot of Wang’s Fig. 7. As would be apparent to a person having ordinary skill in the art, the bottom two battery cells (502, 503) of Wang’s Fig. 7 provide a practically identical picture to applicant’s Fig. 1 (i.e. 502 corresponds to 13a, 503 corresponds to 13b). As MOSFET 301 of Wang includes a body diode which is in the same direction as 30 of the applicant’s Fig. 1, Wang’s body diode is applicable (in addition, it appears the applicant considers replacing the normal diode with a MOSFET and body diode in their applicant’s ¶[32]). When the switch 301 of Wangs’ Fig. 7 is closed, its body diode operates in the same way as applicant’s Fig. 1.

    PNG
    media_image1.png
    387
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    673
    media_image2.png
    Greyscale


Dependent Claim 7, Wang discloses the inductor is a toroidal type inductor (see toroidal type in 200).
Dependent Claim 6, Wang discloses the current limiting element is a diode having an anode and a cathode, the cathode being connected to the first charging contact and the anode being connected to the second end of the inductor (see diode of 301, also described as a diode in ¶[30] from Fig. 7).
Dependent Claim 8, Wang discloses when the controller places the switch is moved to the second configuration, a current between the inductor and the battery connected across the first and second charging contacts rises from 0 Amperes to a maximum value at a first average rate and declines from the maximum value to 0 Amperes at a second average rate that is lower than the first average rate (one having ordinary skill in the art understands that from the description of Fig. 6, where a higher power battery is discharged into an inductor and then the inductor is discharged in to a lower power battery, see further abstract, that there would be more current flowing out of the higher power battery and less current flowing out of the inductor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPGPN 20150222137) in view of Carrier et al (USPGPN 20050077878)
Claim 5, Wang teaches shutting off the current when the state of charge (which one having ordinary skill in the art understands can be directly related to voltage of the battery) of the battery is above a threshold (threshold being described by ¶[18], see also background description of ¶’s [05-07]).
Wang is fails to explicitly teach a voltage sensor connected across the first and second charging contacts and configured to measure a voltage of the battery connected across the first and second charging contacts, wherein the controller is configured to shut off the charger when the measured voltage exceeds a predetermined value.
Carrier teaches a voltage sensor (115A’s of Figs. 3A-5 each measure the voltage of the batteries, with 115B measuring the voltage of the entire battery) connected across the first and second charging contacts and configured to measure a voltage of the battery connected across the first and second charging contacts, wherein the controller is configured to shut off the charger when the measured voltage exceeds a predetermined value (¶[65] describes when the voltage reaches a threshold, the battery is considered fully charged and the charger is shut off). One having ordinary skill in the art understands that by shutting off the current when the battery is fully charged (and not only within the threshold of another battery like Wang), it serves to improve safety (prevent overcharge damage) and longevity (reduced damage means the battery can last longer) of the battery.
It would have been obvious to a person having ordinary skill in the art to modify Wang with Carrier to provide improved safety and longevity.
Claims 4, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPGPN 20150222137) in view of Templin (USPN 4236107)
Claim 4, Wang is silent to a timer, and the controller is further configured to place the switch to the first configuration upon expiration of the timer, the timer is set to at least a known period of time required for the inductor to discharge to 0 Amperes.
Templin teaches a timer, and the controller is further configured to move the switch to the first configuration upon expiration of the timer (timer inherent to description of Col 3 L21 to Col 4 L13, which states “the inductor 15 energizing current has reached a desired value or after a suitable time has elapsed, silicon controlled rectifier [described as possibly a transistor/MOSFET in Col 2 L33 to Col 3 L7] “turn on” and “turn off” circuitry 26 operates silicon controlled rectifier 20 not conductive”), the timer is set to at least a known period of time required for the inductor to discharge to 0 Amperes (charge current from inductor going to zero when timer used as described in cited section of Col 3 L21 to Col 4 L13). One having ordinary skill in the art understands that by having predictable periods for the switching, it serves to ensure that the battery will be able to be charged by the inductor regardless of the battery voltage and supply voltage (see Col 3 L60 to Col 4 L13). Therefore, the reliability of the charger is improved.
It would have been obvious to a person having ordinary skill in the art to modify Wang with Templin to provide improved reliability.
Independent Claim 9, Wang teaches a control circuit (400) for a battery charger (see Figs. 2-5 and 7, esp. 7), the battery charger including a direct current (DC) power input (one of 501-503, 503 for this case), an inductor (200), a switch (302), a current sensor configured to measure current between the DC power input and the inductor (see Fig. 6, measurement circuit either 400 or elsewhere as implicitly described by ¶’s [12, 13, 32]), first and second charging contacts each configured to receive a respective terminal of the battery to be charged (either of the battery cells 501-503, with one of other cells being the DC power input as is similarly shown 
Wang is silent to including a timer, determine whether the timer has expired, the timer has expired, return to step (a).
Templin teaches a timer, determine whether the timer has expired, the timer has expired, return to beginning of loop (timer inherent to description of Col 3 L21 to Col 4 L13, which states “the inductor 15 energizing current has reached a desired value or after a suitable time has elapsed, silicon controlled rectifier [described as possibly a transistor/MOSFET in Col 2 L33 to Col 3 L7] “turn on” and “turn off” circuitry 26 operates silicon controlled rectifier 20 not conductive”), the timer is set to at least a known period of time required for the inductor to discharge to 0 Amperes (charge current from inductor going to zero when timer used as described in cited section of Col 3 L21 to Col 4 L13). One having ordinary skill in the art understands that by having predictable periods for the switching, it serves to ensure that the battery will be able to be charged by the inductor regardless of the battery voltage and supply voltage (see Col 3 L60 to Col 4 L13). Therefore, the reliability of the charger is improved.
It would have been obvious to a person having ordinary skill in the art to modify Wang with Templin to provide improved reliability.
Dependent Claim 11, Wang is silent to the timer is set to at least a known period of time required for the inductor to discharge to 0 Amperes.
Templin teaches a timer, and the controller is further configured to move the switch to the first configuration upon expiration of the timer (timer inherent to description of Col 3 L21 to Col 4 L13, which states “the inductor 15 energizing current has reached a desired value or after a suitable time has elapsed, silicon controlled rectifier [described as possibly a transistor/MOSFET in Col 2 L33 to Col 3 L7] “turn on” and “turn off” circuitry 26 operates silicon controlled rectifier 20 not conductive”), the timer is set to at least a known period of time required for the inductor to discharge to 0 Amperes (charge current from inductor going to zero when timer used as described in cited section of Col 3 L21 to Col 4 L13). One having ordinary skill in the art understands that by having predictable periods for the switching, it serves to ensure that the battery will be able to be charged by the inductor regardless of the battery voltage and supply voltage (see Col 3 L60 to Col 4 L13). Therefore, the reliability of the charger is improved.
It would have been obvious to a person having ordinary skill in the art to modify Wang with Templin to provide improved reliability.
Dependent Claim 15, Wang is silent to the control circuit alternates between placing the switch in the first and second configurations a rate of between 1 and 1,000,000 times per second.
Templin teaches switching an inductor 15 being energized and discharged at a rate of 400-500Hz via a switch, which one having ordinary skill in the art understands that a Hertz is equivalent to 400-500 times per second, see Col 2 L33 to Col 3 L7, where one having ordinary skill in the art understands that having such a frequency would permit faster charging of a battery [and discharge of a battery in the balancing operation of Wang] rather than a slower operation taking longer than per second, which would be more convenient to a user [further having imbalanced battery would be worse if the battery is in an environment where the imbalanced battery is being discharged, which can limit the lifetime of the battery]; MOSFET [i.e. CMOS] operation was also described at 100KHz, which is 100K per second, as with Wang.
It would have been obvious to a person having ordinary skill in the art to modify Wang with Templin to provide improved speed, longevity and convenience.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Templin, further in view of Carrier
Claims 12 and 13, Wang teaches shutting off the current when the state of charge (which one having ordinary skill in the art understands can be directly related to voltage of the battery) of the battery is above a threshold (threshold being described by ¶[18], see also background description of ¶’s [05-07]).
Wang is fails to explicitly teach a voltage sensor connected across the first and second charging contacts and configured to measure a voltage of the battery connected across the first and second charging contacts, wherein the controller is configured to shut off the charger when the measured voltage exceeds a predetermined value.
Carrier teaches a voltage sensor (115A’s of Figs. 3A-5 each measure the voltage of the batteries, with 115B measuring the voltage of the entire battery) connected across the first and second charging contacts and configured to measure a voltage of the battery connected across the first and second charging contacts, wherein the controller is configured to shut off the charger when the measured voltage exceeds a predetermined value (¶[65] describes when the voltage reaches a threshold, the battery is considered fully charged and the charger is shut off). One having ordinary skill in the art understands that by shutting off the current when the battery is fully charged (and not only within the threshold of another battery like Wang), it serves to improve safety (prevent overcharge damage) and longevity (reduced damage means the battery can last longer) of the battery.
It would have been obvious to a person having ordinary skill in the art to modify Wang in view of Templin with Carrier to provide improved safety and longevity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859